EXAMINER'S AMENDMENT

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: regarding independent claims 1 and 7, Sussek (US 2015/0239439) is considered the closest prior art of record.  Sussek discloses a brake actuator/method of controlling a brake actuator (see Abstract, FIGS. 1, 2) comprising a braking member (1) including a direct current motor (3) and a braking pad (7), the direct current motor comprising a shaft (4) and being configured to movably drive the braking pad during rotation of the shaft (see ¶ 0026), the brake actuator further comprising a calculator (see ¶ 0022) configured to measure, over time, a current drawn by the direct motor and a voltage across terminals of the direct current motor (see ¶ 0031) compute from the current and voltage a clamping force (see ¶ 0032) and controlling switching the direct current motor off when a value of the computed clamping force reaches a predetermined set point (see ¶ 0030).  Sussek, however, does not disclose implementing a Kalman filter to compute, from the measured current and voltage, a filtered current drawn by the direct current motor and a filtered rotational speed of the shaft of the direct current motor (10); and - computing, from a value of the filtered current drawn by the direct current motor and a value of the filtered rotational speed of the shaft of the direct current motor, a clamping force which is produced by the brake actuator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
June 4, 2022